DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kaji (prev. presented US4980017) in view of Witkin (prev. presented US 3922527) and Cochran (prev. presented US 4718022).
Regarding claim 1, Kaji teaches substrate liquid processing apparatus (Fig 1), comprising: a processing tub (18 Fig 1) which is configured to store therein a processing liquid and in which a processing of a substrate is performed by immersing the substrate in the stored processing liquid (Fig 1) (col 5, ln 5-10); a circulation line (1 and 5 Fig 1) connected to the processing tub; a pump (8 Fig 1) provided at the circulation line and configured to generate a flow of the processing liquid flowing out from the processing tub and returning back to the processing tub after passing through the circulation line (col 4, ln 50-56); a heater provided at the circulation line (10 Fig 1) and configured to heat the processing liquid; at least two temperature sensors (15 and 16 Fig 1) provided at different positions within a circulation system including the processing tub and the circulation line. Kaji fails to teach a controller configured to control a heat generation amount of the heater based on detection temperatures of the at least two temperature sensors because Kaji teaches individual controllers for each heater and sensor. Addressing the same problem of monitoring and controlling the temperature of a fluid in a system (abstract), Witkin teaches a temperature controller (88 Fig 2) to control temperatures of a variety of heating elements (43 and 45 Fig 2) based on the output of different temperature sensors (78 and 90 Fig 2) (col 5, ln 2-18). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kaji to include the single controller linking a variety of heat elements as taught by Witkin because Witkin demonstrates this allows for monitoring of temperature at 
Regarding claim 3, the combination remains as applied to claim 1 above. In the combination the first temperature sensor is near an outlet of the heater (Kaji Fig 1) and the second temperature sensor that is upstream of the heater and downstream of the tub is provided near an outlet of the processing tub (see Cochran Fig 5). Also note that it is near the outlet in the combination because it is upstream of the heater and 
Regarding claim 4, the combination remains as applied to claim 1 above. Kaji teaches the processing tub has an inner tub to store the processing liquid and in which the substrate processing is performed (Fig 1) and an outer tub (shown not numbered Fig 1 around upper portion of the tub) configured to receive liquid overflowing from the inner tub (col 4, ln 3-11). In the combination as applied to claim 2, the first temperature sensor is near an outlet of the heater (Kaji Fig 1) and the second temperature sensor that is upstream of the heater and downstream of the tub is provided near an outlet of the processing tub (see Cochran Fig 5). Also note that it is near the outlet in the combination because it is upstream of the heater and downstream of the tub. The use of “near” is inclusive of structures between the outlet of the tub and the temperature sensor. 
Regarding claim  5, the combination remains as applied to claim 4 above. Witkin further teaches the controller (88 Fig 2) (note this is a computer or functional equivalent see col 8, ln 7-20) has a feedback control unit to perform feedback control on an output of the heater based on deviation of the detected temperature of the first sensor with respect to a set temperature to maintain a set temperature (col 5, ln 1-20) and a correction unit to correct the set temperature based on a deviation of the detection temperature of the second temperature sensor with respect to a reference temperature (col 5, ln 1-20 and col 7, ln 40-66 and col 8, ln 10-30).
Regarding claim 6 and 7, the combination remains as applied to claim 5, Witkin teaches the correction unit corrects the set temperature only when a value obtained by .
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin and Cochran as applied to claim 1 above, and further in view of Janotta (prev. presented US 4915507).
Regarding claim 8, this represents a duplication of parts of the sensors of Kaji. Additionally, addressing the same problem of monitoring temperature of a liquid in a tank (abstract), Janotta teaches that is it known to use a plurality of temperature sensors in the tank (42, 44,46, 48, 50 Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kaji to include the sensor in the tank (15 Fig 1) includes a plurality of sensors because Janotta teaches this allows for a more accurate measure of the temperature within the tank (col 3, ln 58-62).
Regarding claim 9, the combination remains as applied to claim 8 above. The controller of Witkin in the combination is configured to perform feedback control of the heat generation amount of the heater based on the temperature obtained by the two temperature sensors (col 5, ln 1-20 and col 7, ln 40-66) in the combination as applied to claim 8, this includes two temperature sensors in the tank and therefore the detected temperatures represent a temperature of the tank and the heaters are controlled to reach a set value.
Regarding claim 10, the combination as applied to claim 9, the representative temperature is an average value of the detection temperatures of the at least two temperature sensors based on the plurality of sensors in the tank as taught by Janotta (col 3, ln 50-60).
Regarding claim 11, the combination including Janotta demonstrates a plurality of sensors which are arranged in a symmetrical position (col 3, ln 40-60). Janotta also teaches 1-5 sensors (col 3, ln 40-60 taught as one or more and an example of 5). This includes even numbers of sensors. 
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin  and Cochran as applied to claim 5 above, and further in view of Yokomizo (prev. presented US 6399517).
The combination remains as applied to claim 5 above. The combination fails to teach a liquid level control unit and fails to teach a drain unit. In the same field of endeavor of an apparatus for bath liquid processing of a substrate (abstract), Yokomizo teaches a liquid level meter configured to detect a liquid level of the processing liquid (60 Fig 1); a processing liquid drain unit configured to drain the processing liquid within the circulation system (line 31 and system 30 Fig 1, see also valve 32); and a liquid level control unit configured to control the liquid level of the processing liquid within the outer tub by controlling the processing liquid drain unit based on a detection result of the liquid level meter, wherein the liquid level control unit drains the processing liquid from the circulation system by the processing liquid drain unit when the liquid level detected by the liquid level meter is higher than a predetermined set liquid level, and changes the set liquid level to be increased when the correction unit corrects the set temperature In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaji in view of Witkin and Cochran as applied to claim 1 above, and further in view of Park (prev. presented US 2003/0012254).
The combination remains as applied to claim 1. The combination fails to teach the controller has a function of determining, based on the detection temperatures of the at least two temperature sensors, whether there is a possibility that one of the at least two temperature sensors has abnormality. In the same field of endeavor of a bath apparatus with temperature control [0027], Park teaches the controller has the function of determining based on the detection temperatures whether there is a possibility that the temperature sensors has an abnormality [0038-0039]. It would have been obvious to .
Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. 
Applicant argues (reply p8-10) that Kaji and Cochran are not analogous art. This is not persuasive because they address the same problem of controlling temperature of a circulating liquid.
Regarding the remaining references, (reply p10) it is noted that Janotta is not related to a vehicle seat structure and that Janotta and the remaining references are analogous art to the instant invention of a liquid processing apparatus and controlling temperature of a circulating liquid. Therefore, the arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716